Case 2:19-cv-00747-SPC-NPM Document 26 Filed 10/21/20 Page 1 of 3 PageID 933




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

SHARI LAVERN REID,

               Plaintiff,

v.                                                     Case No.: 2:19-cv-747-FtM-38NPM

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.
                                              /

                                            ORDER1

       Before the Court is United States Magistrate Judge Nicholas P. Mizell’s

Report and Recommendation (“R&R”) (Doc. 25) on Plaintiff’s Petition for EAJA

Fees Pursuant to 28 U.S.C. 2312(d) (Doc. 23). Defendant opposed Plaintiff’s

Motion (Doc. 24). Judge Mizell recommends granting the Motion in part. Neither

party timely objected, so the matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate

judge’s R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681 F.2d

732 (11th Cir. 1982). In the absence of specific objections, there is no requirement

that a district judge review factual findings de novo, Garvey v. Vaughn, 993 F.2d



1Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks,
the Court does not endorse, recommend, approve, or guarantee any third parties or the services
or products they provide, nor does it have any agreements with them. The Court is also not
responsible for a hyperlink’s availability and functionality, and a failed hyperlink does not affect
this Order.
Case 2:19-cv-00747-SPC-NPM Document 26 Filed 10/21/20 Page 2 of 3 PageID 934




776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The

district judge reviews legal conclusions de novo, even in the absence of an

objection. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir.

1994).

         After careful consideration and an independent review of the file, the Court

accepts and adopts the R&R (Doc. 25) in full.

         Accordingly, it is now

         ORDERED:

         (1) The Report and Recommendation (Doc. 25) is ACCEPTED and

             ADOPTED and incorporated into this Order.

         (2) Plaintiff’s Petition for EAJA Fees Pursuant to 28 U.S.C. 2312(d) (Doc.

             23) is GRANTED and DENIED in part. Plaintiff’s request for oral

             argument is DENIED.

                  a. Plaintiff is AWARDED $6,744.50 in attorney’s fees.

                  b. If the United States Department of Treasury determines that

                     Plaintiff does not owe a federal debt, the Government may pay

                     these fees directly to Plaintiff’s counsel.

            (3) The Clerk is DIRECTED to amend the judgment to include a

               $6,744.50 attorney’s fees award in favor of Plaintiff.




                                            2
Case 2:19-cv-00747-SPC-NPM Document 26 Filed 10/21/20 Page 3 of 3 PageID 935




      DONE and ORDERED in Fort Myers, Florida on October 21, 2020.




Copies: All Parties of Record




                                     3
